Citation Nr: 1515443	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury. 

2.  Entitlement to service connection for a left foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to February 2001.  He had an unverified period of service with the National Guard following active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had been submitted to reopen a claim for service connection for residuals of a left ankle injury, but denied that claim on the merits.

The record contains an August 2013 VA Form 21-22 appointing the Texas Veterans Commission (TVC) as the Veteran's representative.  The Veteran presented testimony without a representative at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript is of record.  At the hearing, the appeal was expanded to include entitlement to service connection for a left foot disorder.  

In March 2014, the Board reopened the claim for entitlement to service connection for residuals of a left ankle injury and remanded it, along with the claim for entitlement to service connection for a left foot disability, for additional development.  

The Veteran submitted additional evidence directly to the Board in September 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

In a February 2015 letter from the Board, the Veteran was asked whether he wanted to appear at another Board hearing with representation.  In March 2015, the Veteran reported that he had revoked TVC's representation, was representing himself in the matter, and did not want to exercise his right to another hearing.  See VA Form 21-4138.  The Board will proceed accordingly.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that his post-service complaints involving his left ankle are the residuals of a left ankle injury documented in service.  

2.  A specific, current diagnosis affecting the left foot is not of record.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left ankle injury have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this decision, the Board grants entitlement to service connection for residuals of a left ankle injury, which represents a complete grant of that benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

In regards to the claim for service connection for a left foot disability, the Board finds that the duty to notify was satisfied by a letter sent to the Veteran in September 2010 with regard to the claims on appeal.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in January 2011.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  Several VA examinations have been conducted in this case, namely in July 2009, December 2010, August 2012 and May 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's assertion that the May 2014 VA examination is not adequate, and his request for a new VA examination, because the examiner did not conduct range of motion testing on his left ankle, he did not examine the Veteran, and the Veteran never took off his socks.  The Board finds that the VA opinion obtained in this case in May 2014, with addendum dated July 2014, is adequate, as it included a detailed physical examination; it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's March 2014 remand instructions, as the Veteran was scheduled for another VA examination, which was conducted in May 2014.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on the foregoing, all known and available records relevant to the issues being adjudicated by the Board in this decision have been obtained and associated with the record; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal regarding the claims for service connection for residuals of a left ankle injury and a left foot disability is not prejudicial to the Veteran.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for residuals of a left ankle injury and a left foot disability.  He contends that he has a left ankle disability as a result of sustaining a grade II left ankle sprain during active duty service in September 1999.  The Veteran reports that he has had continued problems with his left ankle and foot as a result; and that a December 2010 magnetic resonance imaging (MRI) report shows a lateral talar dome lesion and tear of the left ankle tendon with instability of the left ankle area and scarring of the left ankle and foot.  The Veteran has submitted a line of duty investigation form and statement of medical examination and duty status in support of his claim.  See January 2001 VA Form 21-526; VA Forms 21-4138 dated January 2011 and February 2011; August 2009 VA Form 9.  

At his September 2013 Board hearing, the Veteran testified that he twisted his left ankle in 2000 while running in the field during some maneuvers in service.  He testified that he did not seek treatment following the in-service injury due to not having insurance coverage.  The Veteran also testified that his current left ankle symptoms included instability and pain.  He reported that his treating physician agrees that he has a current left ankle disability as a result of the in-service injury.  

Service treatment records document that the Veteran was seen with complaint of second toe pain on the left foot in November 1997, but there are no other complaints related to the left foot.  

Service treatment and personnel records document that the Veteran suffered an injury to the left ankle on September 28, 1999, while at Fort Polk after twisting it while running in the field.  More specifically, the Veteran was noted to have been participating in a field training exercise and while assisting with the setup of the perimeter, it started raining.  The Veteran was returning to his tent to obtain his wet weather gear when he leaped over a hole that was approximately one foot deep and slipped, twisting his ankle.  It was noted the Veteran was on active duty and that the injury was considered to have been incurred in the line of duty.  See DA Form 2173.  X-ray of the left ankle taken in September 1999 showed no evidence of fracture or dislocation; the ankle mortise appeared intact; and there was no evidence of arthritic or inflammatory change.  The impression was normal ankle.  The same findings were reported in a January 2000 x-ray.  The Veteran underwent physical therapy after the September 1999 injury and was put on a profile.  

An October 1999 physical therapy note documents the Veteran's chief complaint was intermittent, sharp, left, lateral ankle pain.  It was noted that the Veteran had sprained his left ankle approximately three to four times over the past 10 years and that approximately three weeks prior, he had sprained his left ankle when jumping over a fox hole.  The Veteran described the sprain as an inversion type of injury with swelling occurring over the next 24 hours.  The assessment following detailed physical examination was grade II left ankle sprain.  

A February 2000 consultation sheet contains a provisional diagnosis of chronic left ankle pain and it was noted that the Veteran was there for fitness for physical duty physical and the examiner suspected the situation would become a legal issue so he wanted to give the Veteran every benefit of the doubt before declaring him medically fit for full duty.  A podiatry clinic evaluation was requested.

The evaluation by podiatry was conducted later that month.  It was documented that the Veteran had been seen in physical therapy for the last month and one half for a grade I/II inversion sprain of the left ankle.  He reported that he had been improving well, but now had complaints of very diffuse left ankle pain.  The subjective complaints were noted to not compare with the objective findings per consulting physician.  Radiographs were taken that month and revealed no evidence of fracture, dislocation or evidence of osteochondral defects.  Examination revealed palpable DP and PT pulses; neurological examination within normal limits; ranges of motion for the subtalar, midtarsal and ankle joints were within normal motion with crepitus; no equinus deformity; normal manual muscle strength for dorsiflexors, plantar flexors, invertors and evertors; tenderness to palpation over the anterior lateral aspect of the ankle and the medial aspect of the tibiotalar articulation; no anterior drawer or talar tilt; and no generalized ligamentous laxity noted.  The assessment was status post ankle sprain with continued pain without evidence of instability.  The Veteran was put on a profile.  

A March 2000 service treatment record indicates that the Veteran was seen for follow-up of left ankle injury (ankle sprain), at which time he reported had not improved much since the last visit.  Examination revealed palpable DP and PT pulses; capillary filling time of less than three seconds; full range of motion without crepitus of the subtalar, midtarsal and ankle joints; no anterior drawer or talar tilt; mild tenderness to palpation of the anterolateral aspect of the ankle; no pain to the anterior or medial joint line; and no posterior ankle pain noted.  The assessment was residual ankle pain secondary to grade I ankle sprain.  There was no evidence of clinical instability and the ankle was noted to still be in the healing process.  

During the Veteran's January 2001 discharge examination, he denied swollen or painful joints; bone, joint or other deformity; and foot trouble, and clinical evaluation of the Veteran's lower extremities and feet was normal and there were no complaints made regarding his left ankle or left foot.  See reports of medical history and examination.  

In a May 2008 VA physician note, the Veteran was seen with complaint of left ankle pain and swelling.  He noted injuring his left ankle while jumping from a Bradley helicopter in 2001, which inverted the left ankle.  The Veteran indicated he had had no resolution to pain, swelling, or redness; that he had seen an orthopedist; and that there had been no CAM walker/casting for the reported grade 2 injury.  Physical examination revealed the left ankle had normal distal pulses, was tender over the lateral malleolus, had normal passive range of motion, had increased laxity, and had reproducible pain with foot inversion compared to a normal right ankle.  

A July 2008 record from William Beaumont Army Medical Center documents that the Veteran reported a past history of left ankle swelling and pain since 2003, which remained current.  

The Veteran was seen at El Paso Orthopaedic Surgery Group and Center for Sports Medicine in April 2009 with chief complaint of left ankle pain.  The Veteran reported jumping from a height during his Army time, falling on his knee and turning his ankle in and spraining it.  It was noted that he had been treated conservatively and told he had a type II sprain.  The Veteran reported being unsuccessful at regaining his ankle strength and agility over the last eight years.  The left ankle continued to be an issue because he kept having problems with it giving way, as well as with tenderness and swelling.  The examiner noted that x-rays and MRI were normal and that physical examination showed good range of motion of the ankle, tubtalar joint and transverse tarsal joint.  There was slight visible swelling over the anterolateral aspect of the ankle with positive anterior drawer sign.  The diagnosis was calcaneofibular sprain.  Prior records from this same facility dated in November 2008 and April 2009 also contain a diagnosis of sprain of the ankle deltoid.  

A May 2009 record from El Paso Orthopaedic Surgery Group and Center for Sports Medicine documents that the Veteran had been diagnosed as having anterolateral impingement and instability of his left ankle and was now essentially ready for repair of the anterolateral decompression.  

The Veteran underwent a VA joints examination in July 2009, at which time his claims folder and medical records were reviewed.  He reported spraining his left ankle in 2000 and that he had seen private orthopedic doctors, who had told him that there would be no findings on MRI and x-rays as his sprain is old.  The Veteran stated that it was a waste of resources to get x-rays or MRI and that he would not complete these tests.  The examiner told him that he would need x-rays to complete the evaluation and the Veteran stated all information was in Waco.  Following a detailed physical examination, the examiner reported that the Veteran had a left ankle sprain.  

An October 2009 record from El Paso Orthopaedic Surgery Group and Center for Sports Medicine documents that the Veteran returned for evaluation and that he had been first seen in April of that year.  The physician reported reviewing the DA Form 2173 that documented the in-service injury and it was noted that the Veteran was now almost 10 years out from this episode and was still having discomfort, pain, giving way, and swelling, which had been documented over the years.  Physical examination revealed good pulses, warm skin, and virtually full range of motion.  However, he had a strongly positive anterior drawer and slight swelling over the anterolateral aspect of the ankle.  The examiner noted all of this went along with a history of instability and anterolateral impingement.  X-rays were reported as normal and the diagnosis was sprain of ankle, calcaneofibular.  It was noted that the Veteran was told that clinically, he had instability of the ankle and the instability of the ankle is secondary to the injury that occurred in September 1999, as documented on the DA Form 2173.  A Brostrom repair was recommended.  

A June 2010 record from El Paso Orthopaedic Surgery Group and Center for Sports Medicine documents that the Veteran reported an initial ankle injury in September 2000, which was well-documented, and that he continued to have symptomatology about the left ankle.  Radiographic studies demonstrated no medial gutter widening but a little bit of arthrosis within the tib/fib syndesmosis.  The physician reported that a 2000 [sic] MRI conducted at Texas Imaging was read as normal, but that upon further review, it was going to be referred to the radiologist at El Paso Orthopaedic Surgery Group and Center for Sports Medicine to read.  Looking at the MRI and on the T2 weighted image, it looked like the Veteran had a scar down ATF and CF ligament with a possible mild joint effusion along the lateral gutter.  The diagnoses were foot or ankle instability; ankle sprain due to trauma; foot or ankle tendon rupture; and foot or ankle joint pain.  It was noted that the Veteran's concurrent symptoms since service are related to the service injury.  

A June 2010 record from El Paso Orthopaedic Surgery Group and Center for Sports Medicine documents that the August 2008 MRI (which the physician at El Paso Orthopaedic Surgery Group and Center for Sports Medicine consistently refers to as having been conducted in 2000) of the left ankle was re-read.  The impression on re-read was posterior tibial tendinopathy with interstitial tearing at its insertion and hypertrophic tendinosis at the level of the tibial plafond; peroneus brevis tendinosis and interstitial tearing in its subfibular region; and scarring of the anterior talofibular ligament.  

In July 2010, the Veteran was seen at El Paso Orthopaedic Surgery Group and Center for Sports Medicine with chief complaint of left foot and ankle pain.  The in-service injury was described by the examiner and the Veteran reported that he had developed pain since the injury and continued to have significant discomfort.  It was noted that the Veteran had had an MRI done in August 2008, which was read as normal, and that a repeat MRI had been obtained in June 2010 and showed posterior tibial tendonopathy with interstitial tearing and insertion with hypertrophic tendinosis of the level of the tibial plafond; peroneal brevis tendinosis; interstitial tearing at the sub fibular region; and scarring of the anterior talofibular ligament.  The diagnoses were foot or ankle instability; ankle sprain due to trauma; foot or ankle tendon rupture; and foot or ankle joint pain.  The physician reported that given the MRI finding, the current clinical examination, and the in-service ankle injury, it was concluded that the injury had caused some peroneal tendonopathy, as well as scarring of the anterior talofibular ligament status post injury and more likely than not, the injury probably attributed to the Veteran's current clinical symptomatology.  

A December 2010 MRI of the left ankle was conducted at the El Paso Orthopaedic Surgery Group and Center for Sports Medicine.  The impression was lateral talar dome osteochondral lesion.  It was noted that there was an osteochondral fragment, which was partially loose, mild adjacent chondral fissuring over the lateral tibial plafond, and evidence of prior injury to the medial and lateral ankle ligaments.  

A physician at El Paso Orthopaedic Surgery Group and Center for Sports Medicine reported in December 2010 that the Veteran was originally seen in June 2010 and had a significant past medical history involving the left ankle, to include initial injury during field training.  It was reported that a MRI conducted in 2000 [sic] was looked at and read as normal, but was re-read and demonstrated some scarring of the anterior talofibular ligament and some posterior tendinopathy with interstitial tearing.  It was also reported that a December 2010 MRI had been read as normal, but when re-read by the radiologist at El Paso Orthopaedic Surgery Group and Center for Sports Medicine basically demonstrated a lateral talar dome lesion; a partially loose lateral osteochondral fragment; some mild adjacent chondral fissuring of the lateral tibial plafond; and prior injury to the medial and lateral ankle ligaments with significant attenuation of the ATF indicating a high grade tear as well as the CF ligament with an intact posterior talofibular.  Following a detailed examination, the diagnoses were foot or ankle instability; ankle sprain due to trauma; foot or ankle tendon rupture; and foot or ankle joint pain.  The physician reported that "this is a direct result of the...initial injury in 2000."

The Veteran underwent VA feet and joints examinations in December 2010, at which time his claims folder and medical records were reviewed.  The examiner noted a November 1999 service treatment record, which noted left ankle pain for two months; a December 1999 service treatment record documenting complaints of left ankle pain; a February 2000 assessment of status post ankle sprain without evidence of instability and with continued pain; and March 2000 service treatment record documenting left ankle injury and diagnosis of seasonal ankle pain secondary to grade 1 ankle sprain.  The examiner noted that the diagnosis of grade 1/2 ankle sprain was done clinically and there was no evidence of any radiographic evaluation like stress view was done.  The Veteran reported the in-service injury and noted that he still had pain in the ankle and that the pain radiated to his foot.  Following a detailed physical examination, the examiner noted that there was no left foot or left ankle condition found.  A December 8, 2010, MRI of the left ankle was reported to contain an impression of normal left ankle.  It was also noted that the subjective findings did not correlate with the objective findings and there were no objective findings that could explain the left ankle pain.  In an August 2012 addendum, the examiner reported that the opinion was based on the range of motion testing and the December 2012 [sic] MRI that showed a normal left ankle.  The opinion remained the same.  

The physician who had been evaluating the Veteran at El Paso Orthopaedic Surgery Group and Center for Sports Medicine completed a VA ankle conditions Disability Benefits Questionnaire (DBQ) in August 2013.  The diagnoses rendered were left ankle sprain due to trauma; left ankle instability; and left joint pain foot/ankle.  It was noted that imaging reports contained abnormal findings in the form of a left scar of the ATF ligament.  No opinion was provided.  

The Veteran underwent a VA ankle conditions DBQ in May 2014, pursuant to the Board's March 2014 remand.  The diagnosis rendered was sprained left ankle.  The Veteran reported the in-service injury and reported that he continued to have difficulty with the ankle due to pain and instability.  A detailed physical examination was conducted.  Imaging studies were reported as not showing any abnormal findings.  The examiner reported conducting an in-person examination and reviewing VA treatment records, but not an electronic folder.  The examiner also reported that the Veteran had "no claim reference his foot all of this claim pertains to his ankle consequently, no evaluation of the foot was performed."  In a June 2014 addendum, the examiner reported reviewing the VBMS file and noted that after the examination, the Veteran had a stress test of the ankle, which was negative, and a repeat MRI in August 2014.  The MRI demonstrated an osteochondral lesion in the talar dome and intra-articular loose body tenosynovitis and mild cystic degeneration changes in the sinus tarsi.  These findings were not present on the report of the 2010 MRI which was essentially within normal limits.  It was the examiner's opinion that the Veteran's "ankle status has a 50 percent or greater probability that claimed disability did not have its onset or was aggravated during active service."  The opinion was based on the fact that the Veteran was discharged from active duty in 2001; that he sought private treatment for an ankle injury in 2010, at which time during this evaluation a normal MRI was obtained; and that the findings of the current MRI with multiple abnormalities obviously demonstrates that this Veteran sustained a significant injury to his ankle after being discharged from the service.  

The same physician who filled out the August 2013 VA ankle conditions DBQ filled out another one in September 2014.  The diagnosis was lateral collateral ligament sprain, but the affected ankle was not identified.  It was noted the 2000 injury continued to cause disability and affect daily activity.  No opinion was provided.  

The preponderance of the evidence of record is against the claim for service connection for a left foot disability.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Although the Veteran has received a substantial amount of post-service treatment from El Paso Orthopaedic Surgery Group and Center for Sports Medicine related to his left ankle and has been diagnosed with foot or ankle instability; foot or ankle tendon rupture; and foot or ankle joint pain, when seeking such treatment, there is no indication that he has sought treatment for specific problems involving his left foot.  Moreover, none of these diagnoses are specific to the left foot; rather, the medical providers indicate that either the foot or ankle, not both, are unstable and painful and have a ruptured tendon.  Without evidence of a specific, current diagnosis affecting the left foot, service connection is not warranted.  See 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

In regards to the claim for service connection for residuals of a left ankle injury, the Veteran clearly sustained an injury to his left ankle during active duty service.  The question to be resolved in this case, then, hangs on whether the Veteran has a current disability involving his left ankle that is related to the in-service injury.  In this vein, the Board acknowledges the opinions provided by the December 2010 and May 2014 VA examiners, which are against the claim, but finds that the opinions provided by the Veteran's private medical providers at El Paso Orthopaedic Surgery Group and Center for Sports Medicine after re-reading a December 2010 MRI, namely that the in-service left ankle injury had caused some peroneal tendinopathy and scarring of the anterior talofibular ligament of the left ankle, are of more probative value.  And while the Board acknowledges that the December 2010 MRI is dated approximately 10 years after the in-service injury, it finds the Veteran's assertion that he has had continued problems with his left ankle since the in-service injury to be competent and credible.  Given the foregoing, the Board resolves reasonable doubt in the Veteran's favor by finding that his post-service complaints involving his left ankle are the residuals of a left ankle injury documented in service.  



ORDER

Service connection for residuals of a left ankle injury is granted.  

Service connection for a left foot disability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


